Citation Nr: 0817803	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral reflux with 
hydronephrosis, status post ureteroneocystostomy.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served over 15 years in the Army National Guard, 
to include active duty from June 1984 to August 1984 and 
September 1985 to October 1985, and active duty for training 
(ACDUTRA) from March 1994 to March 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO, 
which denied service connection for bilateral reflux with 
hydronephrosis, status post ureteroneocystostomy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral reflux with hydronephrosis, status 
post ureteroneocystostomy.  After a thorough review of the 
claims folder, the Board finds that the record is not 
sufficiently developed to ensure an informed decision.  

The veteran's service medical records appear to be 
incomplete.  The RO requested records for the time periods of 
September 1985 to October 1985 and March 1994 to March 1995.  
Records for the veteran's June 1984 to August 1984 period of 
active service were not requested.  The Board notes that a 
December 1983 Army National Guard examination report is of 
record; it does not reflect any complaints, treatment or 
diagnoses pertaining to the kidneys.  Other service medical 
records establish that the veteran's disability existed prior 
to entrance into his second period of active service, as 
documented upon medical examination in May 1985.  

The Board finds that records for the veteran's first period 
of active service from June 1984 to August 1984 are relevant 
as they may verify whether his renal disorder had its onset 
during this time period.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to associate 
all relevant records in VA's possession with the claims file 
of a veteran. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  Therefore, on remand the AOJ should attempt to 
obtain any and all medical records that the Army National 
Guard, National Personnel Records Center (NPRC) and other 
governmental agencies may have in their possession.  

If the additional service medical records show that the 
veteran complained of or was treated for a renal condition 
during active duty, the Board also finds it necessary to 
provide him with a VA medical examination.  In such case, on 
remand the AOJ should schedule the veteran for a VA 
examination to determine whether there is an etiological 
relationship between his bilateral reflux with hydronephrosis 
and military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  (The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.)  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should obtain any outstanding 
service medical records from the 
National Personnel Records Center 
(NPRC), Records Management Center 
(RMC),  or any other appropriate agency 
for his military service.  In 
particular an effort should be made to 
secure any records from his period of 
service from June 1984 to August 1984.  
All efforts to obtain these records 
should be fully documented, and the 
various agencies must provide a 
negative response if records are not 
available.  In addition, the veteran's 
service dates should be verified, as 
should the nature of the service (e.g. 
active duty, ACDUTRA, and inactive duty 
training).

2.	If the additional records indicate 
complaints or treatment of a renal 
condition during service, to include 
from June 1984 to August 1984, the AOJ 
should schedule him for a VA medical 
examination to assess the current 
nature and etiology of his bilateral 
reflux with hydronephrosis.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  In addition, 
the examiner should be provided the 
veteran's service dates.  The examiner 
should render an opinion as to whether 
it is at least as likely as not (i.e., 
to at least a 50:50 degree of 
probability) that the kidney disability 
had its onset or was aggravated during 
a period of service or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  

3.	Thereafter, the AOJ should readjudicate 
the claim.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
an applicable time to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

